Citation Nr: 0424116	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for status post right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, and from October 1990 to June 1991.  He had 23 years of 
inactive duty with the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO in 
Huntington, West Virginia.

By way of procedural background, the Board notes that, in an 
unappealed July 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right inguinal hernia.  Thereafter, in an unappealed 
September 1993 decision, the RO again denied entitlement to 
service connection for a right inguinal hernia.  

The current appeal comes to the Board from an April 1996 
rating decision in which the RO appears to have reopened and 
then denied the veteran's claim of entitlement to service 
connection for a right inguinal hernia.  

In July 1999, the Board, in pertinent part, remanded this 
claim to the RO for additional evidentiary development.  
Although additional evidence was subsequently obtained by the 
RO and associated with the claims folder, the RO did not 
readjudicate the veteran's claim in a supplemental statement 
of the case (SSOC).  Instead, the claims folder was returned 
to the Board for further appellate review.

The Board subsequently undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2) (2003)).  Once this development was completed, in 
January 2003, the Board issued a letter to the veteran 
advising him of the additional evidence that would be 
considered in rendering a decision on his claim.  The Board 
also advised the veteran as to the additional evidence 
obtained by the RO pursuant to the July 1999 remand that was 
not considered by the RO in an SSOC prior to returning his 
case to the Board.  The Board further advised the veteran 
that he or his representative were free to submit additional 
evidence or argument in response to the new evidence obtained 
by the Board.  In a January 2003 signed statement, the 
veteran indicated that he had no further evidence to submit.  
In a March 2003 decision, the Board reopened the veteran's 
claim of whether new and material evidence was submitted to 
reopen his claim for service connection for status post right 
inguinal repair, and then denied the veteran's claim on the 
merits.

The veteran appealed the Board's March 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Partial Remand was filed by 
the appellant and the VA General Counsel, averring that 
remand was required due to the holding in Disabled American 
Veterans [DAV] v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  In that decision, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) (2003), in conjunction with 
38 C.F.R. § 20.1304, was contrary to 38 U.S.C.A. § 7104(a), 
because it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of initial RO consideration.  The Joint Motion also 
noted the recently issued VAOPGCPREC 3-2003 (July 16, 2003) 
regarding the requirements for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111, which held that VA must 
show by clear and mistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  Under this new General 
Counsel opinion, the appellant is not required to show that 
the disease or injury increased in severity during service 
before the second prong of this rebuttal standard attaches.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  In an 
Order of January 2004, the CAVC partially vacated that 
portion of the Board's decision which denied entitlement to 
service connection for status post right inguinal repair and 
remanded the matter to the Board, pursuant to the Joint 
Motion.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As noted above, under regulations issued after enactment of 
the VCAA, and effective February 22, 2002, the Board was been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claims, as set out in 
an internal development memorandum dated in July 2002, the 
veteran was to be afforded a VA examination to determine the 
nature and etiology of his claimed right inguinal hernia.  
After reviewing the veteran's medical records and clinical 
findings, the examiner was asked to comment on whether it was 
at least as likely as not that any current disability 
associated with a right side hernia was aggravated during the 
veteran's second period of active service, from October 1990 
to June 1991, beyond the natural progression of the disease.  
It was requested that the examiner be advised that a right 
inguinal hernia should be presumed to have existed prior to 
the veteran's entry into service in October 1990, and that 
the veteran underwent right hernia repairs in 1982 and June 
1990. 

Pursuant to the Board's request, the veteran underwent VA 
examination in November 2002.  In the examination report, the 
VA examiner opined that the veteran's second period of active 
duty service "could have very well aggravated the patient's 
right inguinal hernia beyond the natural progression of the 
disease because of the heavy lifting and moving of heaving 
equipment and objects that was involved in his particular MOS 
as a petroleum supply specialist" and that "due to the fact 
that he did just undergo repair for a hernia which had been 
the second time he had a repair for that right inguinal 
hernia".  

Further, in another internal development memorandum dated in 
November 2002, the Board requested that the veteran be 
advised by letter that the Board would consider VA medical 
records, dated from March 1999 to March 2000, in considering 
his claim.  While the RO had obtained these records in 
response to the Board's July 1999 remand instructions, they 
were not considered by the RO in a SSOC.  Since that time, VA 
medical records dated from September 1998 to August 2002 were 
also added to the claims file, and there is nothing to 
indicate that the veteran waived initial RO review of the 
evidence.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See DAV v. Secretary 
of Veterans Affairs, supra.  As noted above, that decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without remanding the case to the AOJ for 
initial consideration and without obtaining the appellant's 
waiver.  Thus, in light of this judicial precedent, the Board 
is compelled to remand the veteran's case to the RO for 
review as to whether all the essential evidence needed to 
consider his claim has been obtained, and for issuance of an 
SSOC regarding all evidence received since the September 1998 
SSOC.

The Boards further notes that a handwritten opinion, on a 
Statement in Support of Claim, VA Form 21-4138, by T.C.M., 
M.D., dated April 1, 2004, has been added to the claims file.  
The statement appears to aver, in a conclusory manner, that 
the veteran has chronic right inguinal pain which, by 
history, is related to service in the Persian Gulf from 1990 
to 1991.  The veteran's current representative has expressly 
stated, in an Informal Hearing Presentation submitted to the 
Board on August 13, 2004, that waiver of initial AOJ 
consideration is withheld, and that the case should be 
remanded by the Board to the RO for appropriate 
consideration.

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi; Charles, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 7-
2004 (July 16, 2004).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and General Counsel precedent opinions, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002), and any 
other applicable legal precedent.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since April 2004.  The RO 
should then request all pertinent medical 
records from the medical provider(s).

3.	The RO should contact the VA physician who 
examined the veteran in November 2002.  (If, 
and only if, that examiner is unavailable, the 
veteran should be scheduled for a new VA 
examination to determine the etiology of any 
right inguinal pain found to be present.  
Prior to the examination, the examiner should 
review the claims folder, including the 
appellant's service medical records, 
particularly those dated from October 1990 to 
June 1991.  The examiner should note that the 
veteran underwent right hernia repairs in 1982 
and June 1990.  All indicated tests and 
studies should be conducted and all clinical 
findings reported in detail.  The examiner is 
requested to address the following matters: 
(a) does the appellant currently have a right 
inguinal hernia disorder, or other chronic 
inguinal disability (or disabilities)? (b) If 
he has such a disability (or disabilities), 
does it represent a disease process or the 
residuals of an injury?) (c) Taking into 
consideration the evidence incorporated in the 
1982 and June 1990 medical records, and in the 
service medical records from October 1990 to 
June 1991, showing that a right inguinal 
hernia is presumed to have existed prior to 
the veteran's entry into service in October 
1990, was there a permanent increase in 
disability, beyond the natural progress of the 
disorder, during the veteran's second period 
of military duty?

a.	The November 2002 examiner is 
specifically requested to clarify, to the 
extent possible, his opinion that the 
veteran's second period of active duty 
"could have very well aggravated " his 
right inguinal hernia beyond the natural 
progression of the disease.  The examiner 
is advised that the Board must decide the 
case based upon non-speculative medical 
evidence, and is requested to render an 
opinion as to whether it at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran's 
second period of active duty permanently 
aggravated the right inguinal hernia 
disorder, or whether such a relationship 
or etiology is unlikely (i.e., less than 
a 50-50 probability).

b.	If a new VA examination occurs, the 
examiner is requested to address the 
opinion expressed in the November 2002 VA 
examination report, and clarify the 
opinion rendered, to the extent possible.  
Alternatively, the examiner is requested 
to render an opinion as to whether it at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
veteran's second period of active duty 
aggravated the right inguinal hernia 
disorder, or whether such a relationship 
or etiology is unlikely (i.e., less than 
a 50-50 probability).  A rationale should 
be provided for all opinions offered.  
The veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
veteran's medical records were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
status post right inguinal hernia.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the September 1998 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



